Application for permission to proceed as a poor person upon appeal from judgment rendered in County Court of Chenango County on May 9, 1966, denied, and purported appeal dismissed, on the ground that *589notice of appeal was not timely served or filed, without prejudice to the institution of a coram nobis proceeding in County Court to determine the question whether defendant was prevented from filing timely notice of appeal (People v. Stewart, 26 A D 2d 842). Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.